Citation Nr: 1108075	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-11 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating for service-connected schizophrenia, evaluated 70 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to March 1977.     

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claim.  During the pendency of the appeal, the Veteran relocated; original jurisdiction now resides at the VA RO in Nashville, Tennessee.

In July 2010, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

At the July 2010 Board hearing, the Veteran's representative alleged that the Veteran is unable to work due to his service-connected schizophrenia, and this is sufficient to raise an informal claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, as will be discussed in detail below, the Board is granting the Veteran entitlement to a 100 percent disability rating for his service-connected schizophrenia.  Accordingly, the issue of entitlement to TDIU is therefore moot.  


FINDING OF FACT

The evidence of record shows that Veteran's schizophrenia is manifested by total occupational and social impairment, including gross impairment in thought processes, persistent delusions or hallucinations controlled by medication, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, impaired impulse control, and memory loss.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for schizophrenia have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased rating for his service-connected schizophrenia.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his increased rating claim in February 2008.  This letter appears to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claim in full.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the above-referenced February 2008 VCAA letter, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.

Higher evaluation for Schizophrenia

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9204 [schizophrenia] (2010).  Diagnostic Code 9204 is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case (schizophrenia).  In any event, with the exception of eating disorders, all mental disorders including schizophrenia are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9204.

Schizophrenia is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9204 (2010).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130 (2010) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

In addition to schizophrenia, for which service connection was established, the Veteran's treatment history indicates diagnoses of psychosis, which he is not currently service-connected for.  See, e.g., a VA treatment record dated in September 2008.  

However, it is well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's schizophrenia and that resulting from the psychosis.  Further, no mental health professional has attempted to distinguish between said symptomatology.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected schizophrenia.
The Veteran's service-connected schizophrenia is currently rated 70 percent disabling.  For the reasons expressed immediately below, the Board finds that the Veteran's schizophrenia symptoms warrant the assignment of a 100 percent rating under Diagnostic Code 9204.

As indicated above, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Veteran was afforded a VA psychological examination in April 2008.  The VA examiner noted that the Veteran was casually dressed and demonstrated restless psychomotor activity, agitated mood, intact attention, looseness of thought process, unremarkable thought content, no delusions, mildly impaired memory, average intelligence, understood outcome of behavior, loud speech, and was oriented to time and place.  The examiner also noted that the Veteran experienced auditory and visual hallucinations as well as sleep impairment.  However, the Veteran did not demonstrate inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, episodes of violence, inability to maintain minimum personal hygiene, or problems with activities of daily living.  The examiner also documented the Veteran's complaints that he has not worked since 2007 due to feelings of excessive and unfair demands that are placed upon him and difficulty working due to his schizophrenia.
  
Crucially, the VA examiner reported that the Veteran's mental disorder results in total occupational and social impairment.  Specifically, the examiner mentioned the exacerbations of the Veteran's schizophrenia symptoms when under stress and difficulty coping with work demands without increases in symptoms usually related to feelings of persecution that precipitate other symptoms.  He further noted that the psychological evaluation would support the Veteran's claim of unemployability given his impairment of function in his usual work environment.  
VA treatment records from January 2008 through October 2008 document the Veteran's treatment for his schizophrenia.  Notably, January and June 2008 treatment records indicated that the Veteran appeared obese, malodorous, and poorly groomed.  Further, the Veteran stated that he hears voices and hallucinations telling him that "he is not good and everyone would better off without him."  The treatment records show that he has taken medication for the hallucinations which have since decreased.  He was also noted to be in an agitated and angry mood due to discord with his estranged wife during a January 2008 evaluation, although he was reported to be animated and pleasant with no mania, hypomania, or depression during a September 2008 evaluation.  Moreover, his speech was noted in the treatment records at times to be loud and tangential.  However, the Veteran reported no suicidal or homicidal ideation, had normal insight and impulse control, and was alert and oriented in all spheres, although he indicated in a March 2008 evaluation that he was incapable of managing his funds or making decisions about his life due to the schizophrenia.  Additionally, a March 2008 evaluation noted his thought process to be illogical.  Finally, the Veteran stated that he lives alone and is attempting to re-adjust to his community.       

The Veteran continued his complaints of occupational and social impairment at the July 2010 Board hearing.  Specifically, he stated that he no longer works due to being unable to handle the stress.  See the July 2010 Board hearing transcript, page 2.  His sister further stated that she cannot be in a social setting with him because of the his high stress levels, and that he has difficulty paying attention to details which also prevents him from working.  Id. at pgs. 3, 5.  The Veteran also noted his continued use of medication for his hallucinations and that he lives alone and has no friends.  Id. at pgs. 6, 8.  He indicated that his relationship with his children is "fine," although he continues to get into arguments with his wife.  Id. at page 7.      

In short, although the Veteran does not meet all of the schedular criteria contained in Diagnostic Code 9204 for the assignment of a total [100 percent] disability rating, for example grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss of close relatives or own name, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of  symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating].  As discussed above, the cumulative evidence of record, to include the April 2008 VA examination report, indicates that the Veteran's schizophrenia symptoms result in his total social and occupational impairment. 

Accordingly, even though all of the criteria for a 100 percent disability rating have not been met, the Board finds that the overall level of the Veteran's psychiatric  symptomatology, being reflective of his major impairment in occupational and social functioning, approaches that which warrants the assignment of a 100 percent rating under Diagnostic Code 9204.  See 38 C.F.R. § 4.7 (2010).  Accordingly, a 100 percent rating is assigned. 

The Board also observes that the Veteran has been assigned GAF scores between 35 and 65, which indicate major impairment in several areas such as work or school, family relations, judgment, thinking, or mood to mild impairment with a GAF of 35 at the April 2008 VA examination.  Based on the evidence of record, the Board concludes that symptomatology which warrants an increased rating of 100 percent is approximated.  See 38 C.F.R. § 4.7 (2010).

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's schizophrenia symptomatology was more or less severe during the appeal period.  Specifically, as discussed above, the April 2008 VA examination report, as well as VA treatment records, document the Veteran's continued difficulty adapting to stressful environments, agitated mood, intermittent inability to perform activities of daily living, use of medication for hallucinations, and social isolation.  The Board therefore believes that a 100 percent disability rating may be assigned for the entire period from February 2007.

In summary, for reasons and bases expressed above, it is the Board's decision that a 100 percent disability rating is assigned for the Veteran's service-connected schizophrenia.  The appeal is allowed. 


ORDER

Entitlement to a 100 percent disability rating for schizophrenia is granted, subject to the laws and regulations governing monetary awards.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


